211 Ga. 763 (1955)
88 S.E.2d 376
WILLIAMS
v.
THE STATE.
18548.
Supreme Court of Georgia.
Decided July 15, 1955.
Carter Goode, Ellis M. Creel, for plaintiff in error.
Paul Webb, Solicitor-General, Eugene Cook, Attorney-General, Carl B. Copeland, Wm. E. Spence, C. O. Murphy, Rubye G. Jackson, contra.
DUCKWORTH, Chief Justice.
"The powers not delegated to the United States by the Constitution, nor prohibited by it to the States, are reserved served to the States respectively, or to the people." Constitution of the United States, 10th Amendment; Code § 1-810. Even though executives and legislators, not being constitutional lawyers, might often overstep the foregoing unambiguous constitutional prohibition of Federal invasion of State jurisdiction, there can never be an acceptable excuse for judicial failure to strictly observe it. This court bows to the Supreme Court on all Federal questions of law, but we will not supinely surrender sovereign powers of this State. In this case the opinion of the majority of that court recognizes that this court decided the case according to established rules of law, and that no Federal jurisdiction existed which would authorize that court to render a judgment either affirming or reversing the *764 judgment of this court, which are the only judgments by that court that this court can constitutionally recognize.
The Supreme Court undertakes to remand the case for further consideration, and in its opinion has pointed to Georgia law vesting in the trial judge discretion in ruling upon an extraordinary motion for new trial, and apparently concluded therefrom that this court should reverse the trial court because that discretion was not exercised in the way the Supreme Court would have exercised it. We know and respect the universally recognized rule that the exercise of discretion never authorizes a violation or defiance of law. In this case, as pointed out by us, that law is that the question sought to be raised must be raised before trial and not otherwise.
Not in recognition of any jurisdiction of the Supreme Court to influence or in any manner to interfere with the functioning of this court on strictly State questions, but solely for the purpose of completing the record in this court in a case that was first decided by us in 1953, and to avoid further delay, we state that our opinion in Williams v. State, 210 Ga. 665 (82 S.E.2d 217), is supported by sound and unchallenged law, conforms with the State and Federal Constitutions, and stands as the judgment of all seven of the Justices of this Court.
Judgment of affirmance rendered May 10, 1954, adhered to. All the Justices concur.